DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Enomoto et al (US 2010/0247914).
	Enomoto discloses porous silica comprising:
(1) aggregates of fine silica particles (primary silica particles) (See [0120]);
	(2) the primary particles having an average diameter of 7 and 15 nm 	(see Page 13, Table 1); and 
(3) siloxane bonds are formed between primary particles (see [0120]).
	Regarding Claim 17, Enomoto discloses a method for preparing porous silica-based particles comprising spray-drying a dispersion of fine silica-based particles (i.e. removing a dispersion medium) where the fine silica-based particles have average diameter of 7 and calcining where calcining forms siloxane bonds (see [0069]) and [0120] and Examples).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Enomoto.

	Regarding Claim 4, Enomoto discloses porous silica particles having an average particle diameter of 0.5 to 30 µm (see [0068]).  It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to prepare the porous silica particles as disclosed by Enomoto where the primary particles are in any workable or optimum range overlapping with the range disclosed by Enomoto including the claimed range and expect to produce porous silica particles suitable for Enomoto’s disclosed purpose.
	Regarding Claim 5, Enomoto discloses that the fine silica-based particles (i.e. the primary particles) can have average particle diameter of 0.005 (i.e. 5 nm) to 0.5 µm (See [0078]).  It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to prepare the porous silica particles as disclosed by Enomoto where the primary particles are in any workable or optimum range overlapping with the range disclosed by Enomoto including the claimed range and expect to produce porous silica particles.

Claims 1, 4-8, 13-16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al (US 2007/0122333]) and in further view of Nakagawa et al (US 5,260,064)
	Yang discloses adsorption material comprising chemically modified high porosity silica gel adsorbent (See [0028]).  Yang further discloses the adsorption material configured to adsorb metal ions including cadmium, copper, and silver (see 
	Yang does not explicitly disclose that the primary particles are in a range of 1 nm or more and less than 10 nm.  Yang also does not specifically disclose that the primary particles are bonded by siloxane bonds.
	Regarding the primary particle size, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to prepare the adsorbent as disclosed by Yang where the primary particles are any optimum or workable range overlapping with about 10 nm including particles slightly less than 10 nm and expect to produce an absorption material suitable for Yang’s ion separation.
	Regarding the siloxane bonds, Nakagawa discloses that porous silica gel comprises aggregates of fine silica particles of particle size from 5 nm to 0.1 µm siloxane linkage three-dimensionally (See Col 6, Ln 18-22).  Therefore, one of ordinary skill in the art would reasonably expect that since Yang discloses primary silica particles formed into aggregates to comprise siloxane bonds that are formed between the primary particles.
	Regarding Claim 4, Nakagawa discloses porous silica gel with a particle size in the range of 1 to 100 µm (see Col 6, LN 21).  It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to prepare the adsorbent as disclosed by Yang where the particle size is in any workable or optimum range overlapping with 1 to 100 µm since Nakagawa suggests that it produces a porous silica gel.

	Regarding Claim 6, Yang discloses the absorbent functionalized with an amine (see [0090]).
Regarding Claim 7, Yang discloses the absorbent used for absorption of metal ions (See [0027]).
	Regarding Claim 8, Yang discloses where the metal ion is cadmium, copper, or silver (see [0027]).
	Regarding Claim 13, Yang discloses adsorption material comprising chemically modified high porosity silica gel adsorbent (See [0028]).  Yang further discloses the adsorption material configured to adsorb metal ions including cadmium, copper, and silver (see [0027]).  Yang further discloses that the absorbent is an aggregate of tightly packed particles of approximately 10 nm (see [0045] and [0062]).  It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to prepare the adsorbent as disclosed by Yang where the primary particles are any optimum or workable range overlapping with about 10 nm including particles slightly less than 10 nm and expect to produce an absorption material suitable for Yang’s ion separation.
	Regarding Claim 14, Yang discloses the silica gel packed into a column (See Claim 11).
	Regarding Claim 15, it is well known to persons of ordinary skill in the art to provide for a liquid feeding unit arranged to feed a liquid containing metal ions into an adsorption column to control the flow rate and automatically feed liquid without having to manually pour.
	Regarding Claim 16, Yang further discloses a method comprising brining a liquid containing a metal ion into contact with the absorbent (see [0056-0058]).
Regarding Claim 18, Yang further discloses a method for recovering metal from a liquid comprising brining liquid into contact with an adsorption material comprising chemically modified high porosity silica gel adsorbent (See [0028] and [0091]).  Yang further discloses the adsorption material configured to adsorb metal ions including cadmium, copper, and silver (see [0027]).  Yang further discloses that the absorbent is an aggregate of tightly packed particles of approximately 10 nm (see [0045] and [0062]).  Yang further discloses removing the metal ions from the adsorbent (see [0091]).

	 Claim 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang and Nakagawa as applied to Claim 1 and in further view of Jo et al (US 2011/0266213).
As applied to Claim 1, Yang and Nakagawa discloses a silica aggregate comprising primary particles with average particle diameter from 1 to 10 nm and the primary particles bonded by siloxane bonds
	Regarding Claim 2, Yang further discloses functionalizing the surface of the silica for selective adsorption (see [0032]).  Yang does not specifically disclose aluminum oxide on the surface.
	Jo discloses a ceramic filter comprising a filtering layer of a fibrous porous body which comprises ultrafine fibers of metal oxide and powdery nano-alumina 
	Regarding Claim 3, Jo discloses the porous body includes 1 to 90 wt% of nano-alumina (See [0046]).  It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to prepare the surface modified silica as disclosed by Yang and Nakagawa where the surface comprises a mixture of silica and alumina in any workable or optimum range overlapping with Joe including the claimed range to produce an adsorbent that is efficient.
	
Claims 9-12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Yang and Nakagawa as applied to Claim 1, and in further view of Zhang et al (US 2007/0148675).
As applied to Claim 1, Yang and Nakagawa discloses a silica aggregate comprising primary particles with average particle diameter from 1 to 10 nm and the primary particles bonded by siloxane bonds.
	Regarding Claim 9, Zhang discloses a structure for selective adsorption of DNA intercalators comprising a DNA molecule (see [0026]) where the DNA is in a porous carrier particle formed of an oxide which preferably comprises silica (See 
	Regarding Claim 10, Zhang discloses the structure comprising where the amount of DNA is in an amount of 0.5 to 5 parts by mass with respect to 100 parts of the oxide (see [0051]).  It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to prepare the absorbent as disclosed by Yang and Zhang where the DNA content is in any workable or optimum range overlapping with Zhang including the claimed range since Zhang suggests that this range is suitable for removing DNA intercalates.
	Regarding Claim 11, Zhang discloses the structure where the DNA has an average molecular weight of 20,000 to 50,000,000 (See [0047]).  It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to prepare the absorbent as disclosed by Yang and Zhang where the DNA has an average molecular weight in any workable or optimum range overlapping with Zhang including the claimed range since Zhang suggests that this range is suitable for removing DNA intercalates.

	Regarding Claim 19, Zhang discloses a method for washing effluent from a garbage incinerator (i.e. incinerator fly ash) comprising contacting with the DNA structure (see [0045]).  Yang also discloses an adsorbent for the adsorption of heavy metals (See [0027]).  It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to perform a method where the adsorbent as disclosed by Yang, Nakagawa, and Zhang is contacted with the fly ash from an incinerator since it is able to absorb dioxins from incinerator effluent and because the porous silica is able to absorb heavy metals.
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL FORREST whose telephone number is (571)270-5833. The examiner can normally be reached Monday-Friday (10AM-6PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally A Merkling can be reached on (571)272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL FORREST/Examiner, Art Unit 1738                                                                                                                                                                                                        3/25/2022